Case 1:20-cv-23242-BB Document 36 Entered on FLSD Docket 06/23/2021 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 1:20-cv-23242-BB

 UNITED STATES OF AMERICA ex rel.
 SEDONA PARTNERS LLC,

        Plaintiff,
 vs.

 ABLE MOVING & STORAGE, INC., et al.,

        Defendants.


                       MOTION TO APPEAR PRO HAC VICE,
                   CONSENT TO DESIGNATION, AND REQUEST TO
             ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        In accordance with Local Rules 4(b) of the Rules Governing the Admission, Practice, Peer

 Review, and Discipline of Attorneys of the United States District Court for the Southern District

 of Florida, the undersigned respectfully moves for the admission pro hac vice of Stuart A. Berman,

 Esquire of the law firm of Lerch, Early & Brewer, Chtd., 7600 Wisconsin Avenue, Suite 700,

 Bethesda, MD 20814, 301.657.0729, saberman@lerchearly.com, for purposes of appearance as

 co-counsel on behalf of defendant Paxton Van Lines, Inc., in the above-styled case only, and

 pursuant to Rule 2B of the CM/ECF Administrative Procedures, to permit Stuart A. Berman to

 receive electronic filings in this case, and in support thereof states as follows:

        1.      Stuart A. Berman is not admitted to practice in the Southern District of Florida and

 is an member in good standing of the State Bars of Maryland, the District of Columbia, and New

 York (active status) and Massachusetts (inactive status); the United States District Courts for the

 District of Maryland, District of Columbia, and Southern and Eastern Districts of New York; the

 United States Supreme Court; and the United States Court of Appeals for the Second, Fourth,

 Sixth, Eleventh, and District of Columbia Circuits.
Case 1:20-cv-23242-BB Document 36 Entered on FLSD Docket 06/23/2021 Page 2 of 5




         2.     Movant, Robert Harris, Esquire, of the law firm of Stack Fernandez & Harris, P.A.,

 1001    Brickell   Bay     Drive,   Suite     2650,   Miami,     Florida   33131,     305.371.0001,

 rharris@stackfernandez.com, is a member in good standing of The Florida Bar and the United

 States District Court for the Southern District of Florida and is authorized to file through the

 Court’s electronic filing system. Movant consents to be designated as a member of the Bar of this

 Court with whom the Court and opposing counsel may readily communicate regarding the conduct

 of the case, upon whom filings shall be served, who shall be required to electronically file and

 serve all documents and things that may be filed and served electronically, and who shall be

 responsible for filing and serving documents in compliance with the CM/ECF Administrative

 Procedures. See Section 2B of the CM/ECF Administrative Procedures.

        3.      In accordance with the local rules of this Court, Stuart A. Berman has made

 payment of this Court’s $200.00 admission fee. A certification in accordance with Rule 4(b) is

 attached hereto.

        4.      Stuart A. Berman, by and through designated counsel and pursuant to Section 2B

 CM/ECF Administrative Procedures, hereby requests the Court to provide Notice of Electronic

 Filings to Stuart A. Berman at email address: saberman@lerchearly.com.

        WHEREFORE, Robert Harris, moves this Court to enter an Order for Stuart A. Berman,

 to appear before this Court on behalf of defendant Paxton Van Lines, Inc., for all purposes relating

 to the proceedings in the above-styled matter and directing the Clerk to provide notice of electronic

 filings to defendant Paxton Van Lines, Inc.




                                                  2
Case 1:20-cv-23242-BB Document 36 Entered on FLSD Docket 06/23/2021 Page 3 of 5




  Dated: June 23, 2021              Robert Harris
                                    Robert Harris, Esq.
                                    Fla. Bar No. 817783
                                    Email: rharris@stackfernandez.com
                                            gmartich@stackfernandez.com
                                    STACK FERNANDEZ & HARRIS, P.A.
                                    1001 Brickell Bay Drive, Suite 2650
                                    Miami, Florida 33131
                                    Telephone: 305.371.0001

                                    Attorneys for Defendant Paxton Van Lines, Inc.




                                       3
Case 1:20-cv-23242-BB Document 36 Entered on FLSD Docket 06/23/2021 Page 4 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 1:20-cv-23242-BB

 UNITED STATES OF AMERICA ex rel.
 SEDONA PARTNERS LLC,

        Plaintiff,
 vs.

 ABLE MOVING & STORAGE, INC., et al.,

        Defendants.


                          CERTIFICATION OF STUART A. BERMAN

        Stuart A. Berman, Esquire, pursuant to Rule 4(b) of the Rules Governing the Admission,

 Practice, Peer Review, and Discipline of Attorneys, hereby certifies that (1) I have studied the

 Local Rules of the United States District Court for the Southern District of Florida; (2) I am a

 member in good standing of the State Bars of Maryland, the District of Columbia, and New York

 (active status) and Massachusetts (inactive status); the United States District Courts for the District

 of Maryland, District of Columbia, and Southern and Eastern Districts of New York; the United

 States Supreme Court; and the United States Court of Appeals for the Second, Fourth, Sixth,

 Eleventh, and District of Columbia Circuits; and (3) I have not filed three or more motions for pro

 hac vice admission in this District within the last 365 days.




 Date: June 23, 2021                            /s/ Stuart A. Berman
                                                Stuart A. Berman




                                                   4
Case 1:20-cv-23242-BB Document 36 Entered on FLSD Docket 06/23/2021 Page 5 of 5




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                CASE NO. 1:20-cv-23242-BB

 UNITED STATES OF AMERICA ex rel.
 SEDONA PARTNERS LLC,

        Plaintiff,
 vs.

 ABLE MOVING & STORAGE, INC., et al.,

        Defendants.


                    ORDER GRANTING MOTION TO APPEAR
           PRO HAC VICE, CONSENT TO DESIGNATION AND REQUEST TO
          ELECTRONICALLY RECEIVE NOTICES OF ELECTRONIC FILING

        THIS CAUSE having come before the Court on the Motion to Appear Pro Hac Vice for
 Stuart A. Berman, Consent to Designation, and Request to Electronically Receive Notices of
 Electronic Filing (the “Motion”), pursuant to the Rules Governing the Admission, Practice, Peer
 Review, and Discipline of Attorneys in the United States District Court for the Southern District
 of Florida and Section 2B of the CM/ECF Administrative Procedures.             This Court having
 considered the motion and all other relevant factors, it is hereby
        ORDERED AND ADJUDGED that the Motion is GRANTED. Stuart A. Berman, may
 appear and participate in this action on behalf of defendant Paxton Van Lines, Inc. The Clerk shall
 provide electronic notification of all electronic filings to Stuart A. Berman at email address:
 saberman@lerchearly.com.
        DONE AND ORDERED in Chambers at Miami, Florida, this ____ day of
 June 2021.



                                                       BETH BLOOM
                                                       United States District Judge

 Copies furnished to: All Counsel of Record
